DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 11 is objected to because of the following informalities: Claim 11 recites the phrase “at least one of X1, X2, X3, X4, X5, X6, X7, and X8”. Applicants are advised to amend this phrase to recite “at least one of X1, X2, X3, X4, X5, X6, X7, or X8”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-10, and 13 are rejected under 35 U.S.C. 102(a1) as being anticipated by Huang et al (see pages of Synthesis and Reactions of Some Heterocyclic Azacyanines, cited on IDS filed on 7/7/2020).

Regarding claim 1, Huang et al discloses the following compound (Page 1311 – Scheme 2 – (b), Compound 9):

    PNG
    media_image1.png
    193
    259
    media_image1.png
    Greyscale
,
where R is H or Br. 
This compound corresponds to recited Formula X, where: rings A and B are present and are 6-membered carbocyclic rings, i.e. benzene. Ring A is fused to ring N-W1-W3 and ring B is fused to N-W4-W6; W1-W6 are CR1; Z is N; and Y is C(R2)2, where R2 corresponding to the recited group RZ and is H. When R in the compound of the reference is H, then the recited groups R1 are hydrogen and when R in the compound of the reference is Br, then two (2) of the recited groups R1 are Br and the remaining groups R1 are H.

Regarding claim 2, Huang et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses a compound where the recited groups RZ, R1, and R2 are H.

Regarding claim 3, Huang et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses a compound where the recited groups RZ, R1, and R2 are H.

Regarding claim 4, Huang et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses a compound where the recited groups W1-W6 are CR1.

Regarding claim 7, Huang et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses a compound where the recited groups Y is C(R2)2.

Regarding claim 8, Huang et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses a compound where the recited group Z is N.

Regarding claim 9, Huang et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the compound:

    PNG
    media_image1.png
    193
    259
    media_image1.png
    Greyscale
,
corresponding to recited Compound I of the claims, where X1-X8 are CR3, where R3 is hydrogen.

Regarding claim 10, Huang et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses a compound where Z is N and Y is C(R2)2, where R2 is H.

Regarding claim 13, Huang et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the recited compound:

    PNG
    media_image2.png
    116
    187
    media_image2.png
    Greyscale
,
where R6-R8 are H

In light of the above, it is clear that Huang et al anticipates the presently recited claims.

Claims 1-4, 6, 9-10, and 13-15 are rejected under 35 U.S.C. 102(a1) as being anticipated by Yoshida et al (WO 2016/158540, see English language equivalent, US 2018/0053901).

Regarding claim 1, Yoshida et al discloses the following compound ([0155] – Formula 61):

    PNG
    media_image3.png
    172
    290
    media_image3.png
    Greyscale
,
This compound corresponds to recited Formula X, where: rings A and B are present and are 6-membered carbocyclic rings, i.e. benzene; ring A is fused to N-W1-W3 and ring B is fused to N-W4-W6; W1-W6 are CR1, where R1 is H; Z is N; and Y is B(R2)2, where R2 is F.

2 is F and each R1 is H.

Regarding claim 3, Yoshida et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited group R2 is F and each R1 is H.

Regarding claim 4, Yoshida et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that W1-W6 are CR1.

Regarding claim 6, Yoshida et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that Y is B(R2)2.

Regarding claim 9, Yoshida et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses Compound III of the claims.

Regarding claim 10, Yoshida et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that Y is B(R2)2, where R2 is F and Z is N.

Regarding claim 13, Yoshida et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses the compound:

    PNG
    media_image4.png
    113
    224
    media_image4.png
    Greyscale
,
6-R8 are H.

Regarding claim 14, Yoshida et al, discloses an organic electroluminescent device comprising an emitter layer, i.e. an organic layer (Abstract). The emitter layer comprises the following fluorescent compound (disclosed as a fluorescent second compound (Abstract and [0155] – Formula 61):

    PNG
    media_image3.png
    172
    290
    media_image3.png
    Greyscale
,
This compound corresponds to recited Formula X, where: rings A and B are present and are 6-membered carbocyclic rings, i.e. benzene. Ring A is used to ring N-W1-W3 and ring B is fused to N-W4-W6; W1-W6 are CR1, where R1 is H; Z is N; and Y is B(R2)2, where R2 is F.

Regarding claim 15, Yoshida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the organic layer is disposed between the anode and cathode (Abstract).

In light of the above, it is clear that Yoshida et al anticipates the presently recited claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (WO 2016/158540, see English language equivalent US 2018/0053901) in view of Ma et al (US 2010/0237334).


Regarding claim 21, Yoshida et al teaches all the claim limitations as set forth above. However, the reference does not disclose that the emitter layer comprises the host compound as recited in the present claims.
Ma et al discloses an OLED comprising an anode, cathode, and an organic light emitting layer between the anode and cathode (Abstract and [0098]). The light emitting layer comprises a triphenylene benzo fused furan compound (Abstract and [0045] – Compound 1’), e.g.

    PNG
    media_image5.png
    166
    172
    media_image5.png
    Greyscale
.
The reference discloses that triphenylene containing benzothiophene are excellent host materials for OLEDs as well as improved stability ([0104]).
Given that both Yoshida et al and Ma et al are drawn to organic electroluminescent devices comprising an emitter layer comprising luminescent doping compounds, in light of the particular advantages provided by the use and control of the triphenylene host as taught by Ma et al, it would therefore have been obvious to one of ordinary skill in the art to utilize such hosts in the device disclosed by Yoshida et al with a reasonable expectation of success.


Ma et al discloses an OLED comprising an anode, cathode, and an organic light emitting layer between the anode and cathode (Abstract and [0098]). The light emitting layer comprises a triphenylene benzo fused furan compound (Abstract and [0045] – Compound 1’), e.g.

    PNG
    media_image5.png
    166
    172
    media_image5.png
    Greyscale
,
identical to that claimed. The reference discloses that triphenylene containing benzothiophene are excellent host materials for OLEDs as well as improved stability ([0104]).
Given that both Yoshida et al and Ma et al are drawn to organic electroluminescent devices comprising an emitter layer comprising luminescent doping compounds, in light of the particular advantages provided by the use and control of the triphenylene host as taught by Ma et al, it would therefore have been obvious to one of ordinary skill in the art to utilize such hosts in the device disclosed by Yoshida et al with a reasonable expectation of success.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (WO 2016/158540, see English language equivalent US 2018/0053901).



Regarding claim 5, Yoshida et al teaches all the claim limitations as set forth above. The compound of the reference discussed above does not comprises the nitrogen atoms as required by the present claims.  However, the compound of the reference is but embodiment and attention is directed to Formula 58 of the reference ([0146]):

    PNG
    media_image6.png
    192
    312
    media_image6.png
    Greyscale
,
where X21-X28, corresponding to the recited groups W1-W6, are carbon or nitrogen ([0147]). Thus, X24 or X23, corresponding to the recited groups W1 and W2 can be N and X25 or X26, corresponding to the recited groups W4 and W5, can be N.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (WO 2016/158540, see English language equivalent, US 2018/0053901) in view of Ise et al (2005/0227112).

The discussion with respect to Yoshida et al as set forth in Paragraph 5 above is incorporated here by reference.

Regarding claims 23-24, Yoshida et al teaches all the claim limitations as set forth above. While the reference discloses that the emitter layer comprises a phosphorescent emitter, the reference does not disclose the phosphorescent emitters as recited in the present claims.
Ise et al discloses an electroluminescent device comprising an organic luminescent layer between a pair of electrodes (Abstract and [0010]). The luminescent layer comprises the following compound ([0025], [0010], and [0063] – A1):

    PNG
    media_image7.png
    289
    416
    media_image7.png
    Greyscale
,
corresponding to the recited formula M(LA)x(LB)y(LC)z, where x and y are one (1), z is zero (0), and M is Pt. This compound comprises the recited ligands LA and LB:

    PNG
    media_image8.png
    191
    180
    media_image8.png
    Greyscale
,
where Y1-Y11 are C, Rb and Rc are H and Ra are alkyls joining to form a tetradentate ligand. The reference discloses that the compound results in an organic electroluminescent element having high emission luminous, high luminous efficiency and excellent durability ([0008]).
Given that both Yoshida et al and Ise et al are drawn to organic light emitting devices containing light emitting layers comprising phosphorescent emitters, and, given that Yoshida et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the compound as taught by Ise et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the light emitting layer of the device disclosed by Yoshida et al with a reasonable expectation of success.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (WO 2016/158540, see English language equivalent US 2018/0053901).

Regarding claim 1, Yoshida et al discloses the following compound ([0146] – Formula 58):

    PNG
    media_image9.png
    256
    409
    media_image9.png
    Greyscale

where X21-X28, corresponding to the recited groups W1-W6 are C-R23 or N, where R23, corresponding to the recited group R1 is H or a substituent such as halogen, i.e. F, or an aryl ([0147] and [0154]). Further, the substituent R23 groups can join to form a 6-membered or 5-membered aromatic hydrocarbon ring or heterocyclic ring ([0147]). Thus, the reference discloses a compound comprising recited rings A and B, where A and B are bonded to N-W1-W3 and ring B is fused to N-W4-W6 as recited in the present claims. The recited group Z is N and the recited group Y is B(R21)(R22), where R21 and R22 correspond to the recited group R2. The groups R21 and R22 are disclosed as H or a substituent such as halogen, i.e. F, or an aryl group having 6 to 30 carbon atoms ([0147] and [0154]).
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

1 and R2 are H and/or fluorine.

	Regarding claim 3, Yoshida et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited groups R1 and R2 are H and/or fluorine.

	Regarding claim 4, Yoshida et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited groups W1-W6 are CR1.

	Regarding claim 5, Yoshida et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that one of W1, W2, or W3 is N and one of W4, W5, or W6 is N.

	Regarding claim 6, Yoshida et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited group Y is B(R2)2.

	Regarding claim 8, Yoshida et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited group Z is N.

	Regarding claim 9, Yoshida et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses Compounds I-VI of the claims.

2)2, where R2 is H and Z is N.

Regarding claim 11, Yoshida et al teaches all the claim limitations as set forth above. As discussed above the reference discloses that in Formula 58, the substituent R23 groups can join to form a 6-membered or 5-membered heterocyclic ring. Paragraphs [0207]-[0208] exemplifies heteroaryl groups such as pyridyl, i.e. a 6-membered heteroaryl ring having one N atom. Thus, the reference discloses a compound where one (1) X1-X4 is N and one (1) of X5-X8 is N, and each distinct 6-membered ring has not more than two (2) nitrogen ring atoms.

Regarding claim 12, Yoshida et al teaches all the claim limitations as set forth above. As discussed above the reference discloses that in Formula 58, the substituent R23 groups can join to form a 6-membered or 5-membered heterocyclic ring. Paragraphs [0207]-[0208] exemplifies heteroaryl groups such as pyridyl, i.e. a 6-membered heteroaryl ring having one N atom. Thus, the reference discloses a compound where one (1) X1-X4 is N.

Regarding claim 13, Yoshida et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses the compounds of the claims where R6-R8 are H.

Regarding claim 14, Yoshida et al, discloses an organic electroluminescent device comprising an emitter layer, i.e. an organic layer (Abstract). The emitter layer comprises a 

    PNG
    media_image9.png
    256
    409
    media_image9.png
    Greyscale

where X21-X28, corresponding to the recited groups W1-W6 are C-R23 or N, where R23, corresponding to the recited group R1, is H or a substituent such as halogen, i.e. F, or an aryl ([0147] and [0154]). Further, the substituent R23 groups can join to form a 6-membered or 5-membered aromatic hydrocarbon ring ([00147]). Thus, the reference discloses a compound comprising recited rings A and B, where A and B are bonded to N-W1-W3 and ring B is fused to N-W4-W6 as recited in the present claims. The recited group Z is N and the recited group Y is B(R21)(R22), where R21 and R22 correspond to the recited group R2. The groups R21 and R22 are disclosed as H or a substituent such as halogen, i.e. F, or an aryl group having 6 to 30 carbon atoms ([0147] and [0154]).
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound 

Regarding claim 15, Yoshida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the organic layer is disposed between the anode and cathode (Abstract).

Regarding claims 16-17, Yoshida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer may comprises a phosphorescent metal complex ([0140]). The reference does not disclose that the phosphorescent metal complex is a sensitizer while the disclosed second compound is a fluorescent acceptor as recited in the present claims. However, it is the Examiner’s position given that the reference discloses the identical phosphorescent compound and a disclosed second compound identical to that claimed, that the phosphorescent metal complex and disclosed second compound will necessarily function as a sensitizer and fluorescent acceptor, respectively.

Regarding claim 18, Yoshida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer is a single layer ([0290]). Accordingly, the second disclosed compound and the phosphorescent metal complex are in the same layer.

Regarding claim 19, Yoshida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer be ma plurality of emitting 

Regarding claim 20, Yoshida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that light emitting layer comprises that the compound (disclosed as the second compound) comprises 1 to 10 mass %, within the recited range of about 0.0001 to about 100 wt. % ([0174]).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (WO 2016/158540, see English language equivalent US 2018/0053901) as applied to claims 1-6 and 8-20 above, and in view of Ma et al (US 2010/0237334).

The discussion with respect to Yoshida et al as set forth in Paragraph 12 above is incorporated here by reference.

Regarding claim 21, Yoshida et al teaches all the claim limitations as set forth above. However, the reference does not disclose that the emitter layer comprises the host compound as recited in the present claims.
Ma et al discloses an OLED comprising an anode, cathode, and an organic light emitting layer between the anode and cathode (Abstract and [0098]). The light emitting layer comprises a triphenylene benzo fused furan compound (Abstract and [0045] – Compound 1’), e.g.

    PNG
    media_image5.png
    166
    172
    media_image5.png
    Greyscale
.
The reference discloses that triphenylene containing benzothiophene are excellent host materials for OLEDs as well as improved stability ([0104]).
Given that both Yoshida et al and Ma et al are drawn to organic electroluminescent devices comprising an emitter layer comprising luminescent doping compounds, in light of the particular advantages provided by the use and control of the triphenylene host as taught by Ma et al, it would therefore have been obvious to one of ordinary skill in the art to utilize such hosts in the device disclosed by Yoshida et al with a reasonable expectation of success.

Regarding claim 22, Yoshida et al teaches all the claim limitations as set forth above. However, the reference does not disclose that the emitter layer comprises the host compound as recited in the present claims.
Ma et al discloses an OLED comprising an anode, cathode, and an organic light emitting layer between the anode and cathode (Abstract and [0098]). The light emitting layer comprises a triphenylene benzo fused furan compound (Abstract and [0045] – Compound 1’), e.g.

    PNG
    media_image5.png
    166
    172
    media_image5.png
    Greyscale
,
identical to that claimed. The reference discloses that triphenylene containing benzothiophene are excellent host materials for OLEDs as well as improved stability ([0104]).
Given that both Yoshida et al and Ma et al are drawn to organic electroluminescent devices comprising an emitter layer comprising luminescent doping compounds, in light of the particular advantages provided by the use and control of the triphenylene host as taught by Ma et al, it would therefore have been obvious to one of ordinary skill in the art to utilize such hosts in the device disclosed by Yoshida et al with a reasonable expectation of success.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (WO 2016/158540, see English language equivalent, US 2018/0053901) as applied to claims 11-6 and 8-20 above, and in view of Ise et al (2005/0227112).

The discussion with respect to Yoshida et al as set forth in Paragraph 13 above is incorporated here by reference.

Regarding claims 23-24, Yoshida et al teaches all the claim limitations as set forth above. While the reference discloses that the emitter layer comprises a phosphorescent emitter, the reference does not disclose the phosphorescent emitters as recited in the present claims.


    PNG
    media_image7.png
    289
    416
    media_image7.png
    Greyscale
,
corresponding to the recited formula M(LA)x(LB)y(LC)z, where x and y are one (1) , z is zero (0) and M is Pt. This compound comprises the recited ligands LA and LB:

    PNG
    media_image8.png
    191
    180
    media_image8.png
    Greyscale
,
where Y1-Y11 are C, Rb and Rc are H and Ra are alkyls joining to form a tetradentate ligand. The reference discloses that the compound results in an organic electroluminescent element having high emission luminous, high luminous efficiency and excellent durability ([0008]).
.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (WO 2016/158540, see English language equivalent, US 2018/0053901) in view of Campos (US 6,278,237).

Regarding claim 20, Yoshida et al, discloses an organic electroluminescent device comprising an emitter layer, i.e. an organic layer (Abstract). The emitter layer comprises the following fluorescent compound (disclosed as a fluorescent second compound (Abstract and [0155] – Formula 61):

    PNG
    media_image3.png
    172
    290
    media_image3.png
    Greyscale
.
This compound corresponds to recited Formula X, where: rings A and B are present and are 6-membered carbocyclic rings, i.e. benzene. Ring A is fused to N-W1-W3 and ring B is fused to N-W4-W6; W1-W6 are CR1, Z is N; Y is B(R2)2, where R2 is F; and R1 is H.

Campos discloses that typical applications of OLEDs include flat panel displays (Column 2 Lines 21-25). In view of this teaching, it would have been obvious to one of ordinary skill in the art to use the OLED disclosed by Yoshida et al in a flat panel display, as doing so would amount to nothing more than use of known device for its intended use, in a known environment to accomplish entirely expected results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-13 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-10 and 13 of copending Application No. . Although the conflicting claims are not identical, they are not patentably distinct from each other because of the reasons given below. 	

Claim 1 of the co-pending application recites a compound given by the identical formula recited in instant claim 1. The difference between claim 1 of the copending application and the instant is that the copending application recites provisos not recited in instant claim 1. However, the recited provisos yield compounds encompassed by instant claim 1.
Furthermore, it is noted that claims 2-10 and 13 of the copending application recite subject matter identical to instant claims 2-10 and 13. Claim 9 of the copending application recites subject matter encompassed by instant claims 11 and 12.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 14-15, and 21-24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 14-19 of copending Application No. 16/262,460 (published as US PGPub 2020/0243772). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the reasons given below. 	

Claim 14 of the co-pending application recites a device identical to that recited in instant claim 14. The difference between claim 14 of the copending application and the instant is that 
Furthermore, it is noted that claims 15-19 of the copending application recite subject matter identical to instant claims 15 and 21-24.

Claim 25 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claim 20 of copending Application No. 16/262,460 (published as US PGPub 2020/0243772).

Claim 20 of the co-pending application recites a device identical to that recited in instant claim 25. The difference between claim 20 of the copending application and the instant is that the copending application recites provisos not recited in instant claim 25. However, the recited provisos yield compounds encompassed by instant claim 25.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-4, 6, 8-10, and 13-15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claim 15 of copending Application No. 16/262,408 (published as US PGPub 2019/0237694). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the reasons given below. 	



    PNG
    media_image10.png
    231
    360
    media_image10.png
    Greyscale
,
where R1-R12 are H. This compound corresponds to Formula X recited in instant claim 1, where Z is N, Y is B(R2)2, where R2 is F; rings A and B are 6-membered carbocyclic groups, i.e. benzene, fused to N-W1-W3, and N-W4-W6, respectively; the recited groups W1-W6 are CR1, where R1 is H; and the recited group R2 is F. 
	
It is noted that:
Claim 15 of the copending application recites a compound encompassing the subject matter recited in instant claim 2.
Claim 15 of the copending application recites a compound encompassing the subject matter recited in instant claim 3.
Claim 15 of the copending application recites a compound encompassing the subject matter recited in instant claim 4.
Claim 15 of the copending application recites a compound encompassing the subject matter recited in instant claim 6.

Claim 15 of the copending application recites a compound encompassing the subject matter recited in instant claim 9.
Claim 15 of the copending application recites a compound encompassing the subject matter recited in instant claim 10.
Claim 15 of the copending application recites a compound encompassing the subject matter recited in instant claim 13.

Claim 15 of copending Application No. 16/262,408 recites an OLED comprising a hybrid emissive layer, i.e. an organic layer comprising compound B, i.e.

    PNG
    media_image10.png
    231
    360
    media_image10.png
    Greyscale
,
where R1-R12 are H. This compound corresponds to Formula X recited in instant claim 14, where Z is N, Y is B(R2)2, where R2 is F; rings A and B are 6-membered carbocyclic groups, i.e. benzene, fused to N-W1-W3, and N-W4-W6, respectively; the recited groups W1-W6 are CR1, where R1 is H; and the recited group R2 is F. 
It is noted that:


Claim 20 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claim 15 of copending Application No. 16/262,408 (published as US PGPub 2019/0237694) in view of Campos (US 6,278,237).

Claim 15 of copending Application No. 16/262,408 recites an OLED comprising a hybrid emissive layer, i.e. an organic layer comprising compound B, i.e.

    PNG
    media_image10.png
    231
    360
    media_image10.png
    Greyscale
,
where R1-R12 are H. This compound corresponds to Formula X recited in instant claim 1, where Z is N, Y is B(R2)2, where R2 is F; rings A and B are 6-membered carbocyclic groups, i.e. benzene fused to N-W1-W3, and N-W4-W6, respectively; the recited groups W1-W6 are CR1, where R1 is H; and the recited group R2 is F. 
	Claim 15 of the copending application does not recite a consumer product as recited in instant claim 25.  
.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yoshizaki et al (US 2020/0321540), Yoon et al (US 2019/0067589), Owcraeczyk et al (US 2005/0221120), and Ricks et al (2005/0181232).

Yoshizaki et al discloses the following compound (Page 34):

    PNG
    media_image11.png
    244
    497
    media_image11.png
    Greyscale
,
which is encompassed by the compound recited in claim 1. The reference further discloses an organic light emitting device comprising the disclosed compound and therefore the reference discloses a device as recited in claim 14.

Yoon et al discloses the following compound (Page 5):

    PNG
    media_image12.png
    165
    407
    media_image12.png
    Greyscale
,
which is encompassed by the compound recited in claim 1. The reference further discloses an organic light emitting device comprising the disclosed compound and therefore the reference discloses a device as recited in claim 14.

Owcraeczyk et al discloses the following compound (Page 7):

    PNG
    media_image13.png
    152
    351
    media_image13.png
    Greyscale

and

    PNG
    media_image14.png
    132
    288
    media_image14.png
    Greyscale
,


Ricks et al discloses the following compound (Page 8):

    PNG
    media_image15.png
    158
    171
    media_image15.png
    Greyscale

and

    PNG
    media_image16.png
    147
    205
    media_image16.png
    Greyscale

which is encompassed by the compound recited in claim 1. The reference further discloses an organic light emitting device comprising the disclosed compound and therefore the reference discloses a device as recited in claim 14.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767